Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.415 Filed 03/17/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


JONATHAN KING MEYER,

              Plaintiff,                                    Hon. Robert J. Jonker

v.                                                          Case No. 1:20-cv-989

ALLEGAN COUNTY, et al.,

            Defendants.
____________________________________/

                           REPORT AND RECOMMENDATION

       Plaintiff Jonathan King Meyer filed a pro se complaint pursuant to 42 U.S.C. § 1983 against

the County of Allegan, the State of Michigan, Kevin Cronin, a former judge of the 48th Circuit

Court in Allegan County, and Robert Kengis, a current judge of the 48th Circuit Court, alleging

claims for denial of due process, cruel and unusual punishment and illegal search and seizure

arising out of his May 14, 2012 conviction of a single count of First Degree Criminal Sexual

Conduct (CSC I) in violation of Mich. Comp. Laws § 750.520b(2)(d). Meyer subsequently filed a

first amended complaint adding Bob Genetski, the Allegan County Clerk, and Dana Nessel, the

Michigan Attorney General, as Defendants. (ECF No. 12.)

       The State of Michigan and Defendant Nessel (the State Defendants) and Allegan County

and Defendants Cronin, Kengis, and Genetski (the County Defendants) have filed motions to

dismiss Meyer’s complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and (b)(6) for
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.416 Filed 03/17/21 Page 2 of 14




lack of jurisdiction and failure to state a claim.1 (ECF Nos. 17 and 22.) Pursuant to 28 U.S.C. §

636(b)(1)(B), I recommend that both motions be GRANTED.2

                                      I.     Background

       On May 14, 2012, Meyer pled guilty to one count of CSC I in the 48th Circuit Court before

Defendant Cronin. Plaintiff admitted to having sexual contact with a teenage employee of his

company who was over the age of 13 but less than 16. (ECF No. 1 at PageID.3–4, ECF No. 1-4 at

PageID.24.) Defendant Cronin sentenced Plaintiff on September 10, 2012 to a term of

imprisonment of six to 20 years. The original Judgment of Sentence (JOS) was entered on the same

date. Box 11 on the original JOS for “Lifetime Monitoring” was not checked. (Id. at PageID.4.)

On February 13, 2013, without notice to Meyer, Defendant Cronin sua sponte entered an amended

JOS which added the following: “The defendant is subject to lifetime monitoring under MCL

750.520n.” (Id.) The court failed to notify Meyer or his attorney of any hearing as required by

Michigan Court Rule 2.107, and Meyer was not returned to the court for resentencing. In fact,

Meyer was not notified of the amended JOS until July 1, 2019. (Id.)

       Meyer was paroled from the Michigan Department of Corrections (MDOC) on January 18,

2018. His parole documents did not indicate that he was subject to “Lifetime Electronic

Monitoring.” On July 11, 2019, however, as Meyer was preparing to discharge from parole, his

parole agent informed him that he was subject to lifetime monitoring due to the amended JOS. (Id.



1
  The State of Michigan initially filed a motion to dismiss on October 27, 2020 (ECF No. 6), and
Defendant Cronin filed his own motion on November 9, 2020 (ECF No. 15). Subsequently the
Allegan County Defendants filed their instant motion to dismiss, also on behalf of Defendant
Cronin, on November 12, 2020. The State Defendants filed the instant motion to dismiss in
response to Meyer’s first amended complaint on November 18, 2020.
2
  Although Meyer and the Allegan County Defendants have requested oral argument, the Court
determines that the parties’ briefs have adequately developed the issues, and oral argument is
unnecessary.
                                               2
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.417 Filed 03/17/21 Page 3 of 14




at PageID.4–5.) On July 12, 2019, Meyer filed a Motion to Correct Invalid Sentence. The Allegan

County Prosecutor notified the Michigan Attorney General’s office about the matter. During a

hearing on October 10, 2019, Defendant Kengis, who was now handling the case after Defendant

Cronin’s retirement, told Meyer to re-file his motion with the Michigan Attorney General’s office.

Meyer thereafter provided his motion to the Michigan Attorney General’s office in both Lansing

and Detroit. (Id. at PageID.5–6.)

       During a hearing on Meyer’s motion on January 15, 2020, Defendant Kengis noted that in

People v. Comer, 500 Mich. 278 (2017), the Michigan Supreme Court indicated that lifetime

electronic monitoring would apply to Meyer’s sentence, but that it also noted that a court should

not sua sponte amend a sentence to impose such condition. (ECF No. 1-12 at PageID.88.)

Defendant Kengis held that Meyer’s motion to correct invalid sentence was untimely under

Michigan Court Rule 6.429, but indicated that Meyer might seek relief in a motion under Michigan

Court Rule 6.500. (Id. at PageID.88–89.) On January 17, 2020, Meyer filed a motion for

reconsideration, which Defendant Kengis denied on February 14, 2020. (ECF No. 1 at PageID.6.)

       Meyer filed a motion for leave to appeal to the Michigan Court of Appeals. On June 22,

2020, the court of appeals entered an order remanding the matter to Defendant Kengis to consider

Meyer’s motion to correct invalid sentence as a Rule 6.500 motion and determine whether the

failure to notify Meyer of the amended JOS within the period in which he could have filed a notice

of appeal or a motion to correct invalid sentence satisfied the good cause requirement under Rule

6.508(D)(3)(a). (ECF No. 1-22 at PageID.154.) On July 30, 2020, on remand, Defendant Kengis

entered an order determining that the good cause requirement of Rule 6.508(D)(3)(a) was satisfied

and ordering the Attorney General’s office to respond to Meyer’s motion. (ECF No. 1-28 at

PageID.168.) On September 22, 2020, Defendant Kengis granted Meyer’s motion, vacating the


                                                3
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.418 Filed 03/17/21 Page 4 of 14




amended JOS and reinstating the September 10, 2012 JOS without lifetime monitoring. (ECF No.

1-30 at PageID.178.)

       Earlier, on March 16, 2020, Meyer filed a civil suit in the 48th Circuit Court seeking a

hearing to have his tether removed. (ECF No. 1 at PageID.6.) In that action, Meyer sued Allegan

County and the State of Michigan. (ECF No. 1-19 at PageID.131.) The case was assigned to

Defendant Kengis. Meyer filed a motion to recuse Defendant Kengis, which Defendant Kengis

apparently never addressed. (ECF No. 1 at PageID.7; ECF No. 1-20.) On April 20, 2020, Allegan

County filed a motion to dismiss, arguing, among other things, that the County had no control over

the judicial decisions of which Meyer complained. (ECF No. 18-2 at PageID.251–52.) On July 6,

2020, Defendant Kengis entered an order granting the County’s motion and dismissing the case

with prejudice. (ECF No. 18-3 at PageID.256–57.)

       In the present action, Meyer seeks compensatory and punitive damages against all

Defendants for the time that he was required to wear the electronic monitoring device following

the conclusion of his parole. He also “requests that this Honorable Court examine the

Constitutionality of Michigan’s Lifetime Electronic Monitoring program for sex offenders who

are not on probation, parole, bail, bond, or other government supervision.” (ECF No. 1 at

PageID.16.)

                                     II. Motion Standards

       A motion to dismiss under Rule 12(b)(1) may come in the form of either a “facial attack”

or a “factual attack.” O’Bryan v. Holy See, 556 F.3d 361, 375 (6th Cir. 2009). A facial attack

“questions merely the sufficiency of the pleadings.” Id. at 376.

       “[W]hen reviewing a facial attack, a district court takes the allegations in the
       complaint as true.... If those allegations establish federal claims, jurisdiction
       exists.” However, “conclusory allegations or legal conclusions masquerading as
       factual conclusions will not suffice to prevent a motion to dismiss.”

                                                 4
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.419 Filed 03/17/21 Page 5 of 14




Id. (internal citations omitted). “A factual attack, on the other hand, is not a challenge to the

sufficiency of the pleading’s allegations, but a challenge to the factual existence of subject matter

jurisdiction.” United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). Here, the State

Defendants’ and Defendants Cronin and Kengis’s assertion of Eleventh Amendment immunity

constitutes a facial attack on this Court’s jurisdiction. See Edwards v. Commonwealth of Ky.

Revenue Cabinet, 22 F. App’x 392, 393 (6th Cir. 2001) (“Eleventh Amendment immunity

constitutes a jurisdictional bar, and neither supplemental jurisdiction nor any other basis for

jurisdiction overrides Eleventh Amendment immunity.”) (citing Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984)). Absolute judicial immunity is likewise a jurisdictional

defense that, in this instance, presents a facial challenge. See Leech v. DeWeese, 689 F.3d 538, 540

(6th Cir. 2012) (characterizing absolute judicial immunity as a jurisdictional defense).

       A Rule 12(b)(6) motion to dismiss for failure to state a claim on which relief may be

granted tests the legal sufficiency of a complaint by evaluating its assertions in a light most

favorable to Plaintiff to determine whether it states a valid claim for relief.3 See In re NM Holdings

Co., LLC, 622 F.3d 613, 618 (6th Cir. 2010). Pursuant to Federal Rule of Civil Procedure 12(b)(6),

a claim must be dismissed for failure to state a claim on which relief may be granted unless the



3
  “Generally, amended pleadings supersede original pleadings.” Hayward v. Cleveland Clinic
Found., 759 F.3d 601, 617 (6th Cir. 2014) (citing 6 Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1476 (3d ed. 2010)). “If, however, the party submitting the
pleading clearly intended the latter pleading to supplement, rather than supersede, the original
pleading, some or all of the original pleading can be incorporated in the amended pleading.” Clark
v. Johnston, 413 F. App’x 804, 811–12 (6th Cir. 2011); see also Anson v. Corrections Corp. of
Am., No. 4:06 CV 1672, 2007 WL 1467058, at *1 n.2 (N.D. Ohio May 16, 2007) (“Although an
amended complaint takes the place of the original pleading, this one is clearly intended to
supplement and not replace the original complaint. The court will therefore construe them together,
and will refer to them collectively as the amended complaint.”). Here, Meyer has made clear his
intention that his first amended complaint is to supplement, rather than replace, his original
pleading as he expressly incorporates the original pleading by reference. (ECF No. 12 at
PageID.205.) Accordingly, both pleadings will be construed together.
                                                  5
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.420 Filed 03/17/21 Page 6 of 14




“[f]actual allegations [are] enough to raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 545 (2007). As the Supreme Court has held, to survive a motion to dismiss, a complaint

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard “is not akin

to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. If the complaint simply pleads facts that are “merely consistent with” a

defendant’s liability, it “stops short of the line between possibility and plausibility of ‘entitlement

to relief.’” Id. As the Court further observed, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. at 678-79.

       When resolving a motion to dismiss pursuant to Rule 12(b)(6), the Court may consider the

complaint and any attached exhibits, public records, items appearing in the record of the case, and

exhibits attached to the defendant’s motion to dismiss provided they are referenced in the

complaint and central to the claims therein. See Bassett v. Nat’l Collegiate Athletic Ass’n., 528

F.3d 426, 430 (6th Cir. 2008).

                                          III. Discussion

       A.      State Defendants’ Motion

               1.      Eleventh Amendment Immunity

       The State Defendants contend that all of Meyer’s claims against the State and his claims

for money damages against Defendant Nessel in her official capacity are barred by the Eleventh

Amendment. They are correct.

       The Eleventh Amendment generally bars federal actions against a state unless the state has

waived its sovereign immunity or consented to suit in federal court. Grinter v. Knight, 532 F.3d

567, 572 (6th Cir. 2008). The State of Michigan has not consented to be sued for civil rights
                                             6
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.421 Filed 03/17/21 Page 7 of 14




violations in federal court. Johnson v. Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004). A

suit against a state official in his or her official capacity is not a suit against the official but rather

is a suit against the official’s office. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

An official capacity suit is thus no different than a suit against the state itself. See Matthews v.

Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (“A suit against an individual in his official capacity is

the equivalent of a suit against the governmental entity.”). Because the Eleventh Amendment

prohibits suits for damages against states in federal court, see Quern v. Jordan, 440 U.S. 332, 342

(1979), damage claims against state officials in their official capacities are also barred by the

Eleventh Amendment. See Ernst v. Rising, 427 F.3d 351, 358 (6th Cir. 2005) (noting that Eleventh

Amendment immunity “applies to actions against state officials sued in their official capacity for

money damages”) (citing Lapides v Bd. of Regents, 535 U.S. 613, 616, 623 (2002)). Moreover, a

state official sued in his official capacity is not a “person” subject to suit for money damages under

Section 1983. Will, 491 U.S. at 70–71. Accordingly, Meyer’s claims against the State and against

Defendant Nessel in her official capacity are barred by the Eleventh Amendment.

        Meyer contends that he may still sue Defendant Nessel in her official capacity to obtain

prospective injunctive relief pursuant to Ex parte Young, 209 U.S. 123 (1908). See S&M Brands,

Inc. v. Cooper, 527 F.3d 500, 507 (6th Cir. 2008) (noting that “[u]nder the Ex parte Young

exception, a federal court can issue prospective injunctive and declaratory relief compelling a state

official to comply with federal law”). This argument lacks merit because Meyer does not request

prospective injunctive or declaratory relief in his complaint. Moreover, he lacks standing to seek

such relief because the amended JOS was vacated before Meyer filed the instant suit, and he is no

longer subject to lifetime electronic monitoring. See Summers v. Earth Island Inst., 555 U.S. 488,

493 (2009) (noting that for claims of injunctive or declaratory relief, “a plaintiff must show that


                                                    7
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.422 Filed 03/17/21 Page 8 of 14




he is under threat of suffering ‘injury in fact’ that is concrete and particularized,” and that “threat

must be actual and imminent, not conjectural or hypothetical”). Because Meyer does not argue that

there is an imminent likelihood that he will re-offend, the Court lacks jurisdiction under Article III

to grant such relief. For the same reasons, the Court lacks Article III jurisdiction to entertain

Meyer’s request to consider the constitutionality of Mich. Comp. Laws § 750.520n

               2.       Qualified Immunity

       The State Defendants also argue that Defendant Nessel is entitled to qualified immunity on

Meyer’s individual capacity claim. The doctrine of qualified immunity provides that government

officials performing discretionary functions are generally shielded from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional right of

which a reasonable person would have known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982);

Dietrich v. Burrows, 167 F.3d 1007, 1012 (6th Cir. 1999). An “objective legal reasonableness”

test is used to determine whether the official could reasonably have believed his conduct was

lawful. Anderson v. Creighton, 483 U.S. 635, 639 (1987). The qualified immunity inquiry requires

a court to decide whether the facts as alleged or shown make out a constitutional violation and

whether the right that was allegedly violated was a clearly established right at the time of the

alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232 (2009). If the court can conclude that

either no constitutional violation occurred or that the right was not clearly established, qualified

immunity is warranted. The court may consider either prong of the inquiry without regard to

sequence. Id. at 236.

       Here, qualified immunity can be decided at the first step because Meyer alleges no fact in

his complaint indicating that Defendant Nessel was personally involved in the violation of Meyer’s

clearly established constitutional rights. She is not mentioned at all in his factual allegations. In

order to impose liability under 42 U.S.C. § 1983, a plaintiff must show that a defendant was
                                              8
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.423 Filed 03/17/21 Page 9 of 14




personally involved in the unconstitutional conduct. Grinter v. Knight, 532 F.3d 567, 576 (6th Cir.

2008). Because Meyer does not even state a plausible constitutional violation against Defendant

Nessel, his individual capacity claim against her must be dismissed.4

       B.      County Defendants’ Motion

               1.      Eleventh Amendment Immunity

       The County Defendants correctly argue that the Eleventh Amendment bars Meyer’s official

capacity claims against Defendants Cronin and Kengis. See LaFountain v. Meyer, No. 1:16-cv-

658, 2016 WL 3679279, at *2 (W.D. Mich. July 12, 2016) (“The Sixth Circuit Court of Appeals

has already considered the application of Eleventh Amendment immunity to Michigan state courts.

The Sixth Circuit determined that Michigan’s courts are arms of the state and thus entitled to

Eleventh Amendment immunity.”) (citing Pucci v. 19th District Court, 628 F.3d 752, 760–74 (6th

Cir. 2010)); Varner v. Schrock, No. 1:14-cv-999, 2014 WL 5441807, at *3 (W.D. Mich. Oct. 24,

2014) (noting that the plaintiff’s suit against the clerk in her official capacity was equivalent to a

suit brought against the circuit court and that “[t]he circuit courts of the State of Michigan are arms

of the state and, thus immune from suit”). Accordingly, the official capacity claims against

Defendants Cronin and Kengis must be dismissed.


4
  The State Defendants also argue that the Rooker-Feldman doctrine bars Meyer’s claims. The
doctrine, rooted in the Supreme Court’s decisions in District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), provides
that lower federal courts are without authority to review final judgments of state courts. This is
because “only the Supreme Court of the United States has the jurisdiction to review state court
decisions.” Coleman v. Governor of Michigan, 413 F. App’x 866, 870 (6th Cir. 2011) (citing
Rooker, 263 U.S. at 416). The Supreme Court has clarified that the doctrine is limited to “cases
brought by state-court losers complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced and inviting district court review of those
judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Given the
other appropriate bases for dismissal, the Court need not consider the Rooker-Feldman argument.
Nonetheless, because Meyer is not a state-court loser, it is questionable whether the doctrine
applies.
                                                 9
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.424 Filed 03/17/21 Page 10 of 14




               2.      Absolute Judicial Immunity

       The County Defendants argue that Defendants Cronin and Kengis are entitled to absolute

immunity for actions they took as judges in Meyer’s criminal case. It is well established that a

judge is absolutely immune from suit seeking monetary relief, so long as the judge was performing

judicial functions. See Mireles v. Waco, 502 U.S. 9, 9–10 (1991). “[J]udicial immunity is an

immunity from suit, not just from ultimate assessment of damages.” Id. at 11. The “immunity

applies to actions brought under 42 U.S.C. § 1983 to recover for alleged deprivation of civil rights.”

Stern v. Mascio, 262 F.3d 600, 606 (6th Cir. 2001). A judge is not immune (1) where the judge’s

alleged actions were not taken in the judge’s judicial capacity, or (2) where the actions, although

judicial in nature, were taken in the complete absence of jurisdiction. Mireles, 502 U.S. at 11–12.

“[T]he scope of the judge’s jurisdiction must be construed broadly where the issue is the immunity

of the judge. A judge will not be deprived of immunity because the action he took was in error,

was done maliciously, or was in excess of his authority; rather, he will be subject to liability only

when he has acted in the ‘clear absence of all jurisdiction.’” Stump v. Sparkman, 435 U.S. 349,

356–57 (1978) (quoting Bradley v. Fisher, 80 U.S. 335, 351 (1871)). “Whether an act is judicial

depends on the nature and function of the act, not the act itself.” Barnes v. Winchell, 105 F.3d

1111, 1116 (6th Cir. 1997) (internal quotation marks omitted) (quoting Mireles, 502 U.S. at 13).

The analysis involves two considerations: “(1) looking to the nature of the act itself, whether the

act is a ‘function normally performed by judge’ and (2) regarding the expectations of the parties,

whether the parties ‘dealt with the judge in his judicial capacity.’” Id. (quoting Mireles, 502 U.S.

at 12). The Sixth Circuit has observed that the line between judicial acts covered by immunity and

those that are not “is not self-revealing.” Norfleet v. Renner, 924 F.3d 317, 319 (6th Cir. 2019).

The court added:


                                                 10
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.425 Filed 03/17/21 Page 11 of 14




        Two illustrations come to mind. If a judge with general criminal jurisdiction ruled
        that an act amounted to a crime when it did not, he would merely act in excess of
        jurisdiction and thus be immune from a § 1983 lawsuit challenging his decision.
        But if a probate judge assumed authority over a criminal case, the judge would act
        in the clear absence of jurisdiction because he is invested only with authority over
        wills and the settlement of estates of deceased persons.

Id. (internal quotation marks and citations omitted).

        First, as to Defendant Cronin, his entry of the amended JOS is the only basis of Meyer’s

claims against him. Entry of a judgment is clearly a judicial function. The question thus is whether

he acted without subject matter jurisdiction. “A judicial officer acts in the clear absence of

jurisdiction only if he knows that he lacks jurisdiction, or acts despite a clearly valid statute or case

law expressly depriving him of jurisdiction.” Mills v. Killebrew, 765 F.2d 69, 71 (6th Cir. 1985).

As Defendant Kengis noted during the January 15, 2020 hearing, under People v. Comer, 500

Mich. 278 (2017), Defendant Cronin should have imposed lifetime electronic monitoring when he

issued the original JOS, but Comer also established that Defendant Cronin lacked the authority to

sua sponte amend Meyer’s sentence. 500 Mich. at 297. However, Comer was not decided until

2017—almost five years after Defendant Cronin entered the amended JOS—and in 2015, the

Michigan Court of Appeals held in Comer that the trial court had the authority to correct an invalid

sentence without limitation as to time. People v. Comer, 312 Mich. App. 538, 545 (2015). Thus, it

cannot be said that Defendant Cronin acted in the clear absence of all jurisdiction.

        With regard to Defendant Kengis, his acts of holding hearings on and denying Meyer’s

motion were judicial acts clearly within his jurisdiction. The fact that Defendant Kengis initially

denied Meyer’s motion but ultimately granted it as a Rule 6.500 motion is no grounds for denial

of absolute immunity.




                                                   11
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.426 Filed 03/17/21 Page 12 of 14




         Finally, Meyer’s arguments regarding qualified immunity are misplaced. The immunity at

issue here is absolute judicial immunity. Meyer’s individual capacity claims against Defendants

Cronin and Kengis are barred by absolute judicial immunity.

                3.      Collateral Estoppel

         Finally, the County Defendants argue that collateral estoppel, or issue preclusion, bars

Meyer’s claims against the County. Defendant Kengis determined in Meyer’s state-court civil

action that Allegan County lacked authority over the circuit court’s decisions in Meyer’s criminal

case.5

         “Federal courts must give the same preclusive effect to a state-court judgment as that

judgment receives in the rendering state.” Abbott v. Michigan, 474 F.3d 324, 330 (6th Cir. 2007)

(citing 28 U.S.C. § 1738). Because the state-court proceedings occurred in Michigan, the Court

applies Michigan law. In Michigan, collateral estoppel has three elements: (1) a question of fact

or law essential to the judgment was actually litigated and determined by a valid and final

judgment; (2) the parties must have had a full and fair opportunity to litigate the issue; and (3)

there must be mutuality of estoppel. See Storey v. Meijer, Inc., 431 Mich. 368, 373 n.3 (1988). An

issue is “actually litigated” if the party opposing estoppel “had a full and fair opportunity to litigate

the issue.” People v. Gates, 434 Mich. 146, 156–57 (1990).

         All three elements are present. In the state-court case, Meyer sued the County and the State

seeking to have the amended JOS revoked and replaced with the original JOS. The County moved

to dismiss, arguing that it was not the proper party for the relief Meyer sought because, in

Michigan, counties do not control the decisions of the local trial courts that they are required to



5
 Because Meyer does not allege a separate factual basis for a claim against County Clerk Bob
Genetski, I consider the claim against the County as also asserted against Defendant Genetski.
                                               12
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.427 Filed 03/17/21 Page 13 of 14




fund. (ECF No. 18-2 at PageID.252–52.) The court granted the County’s motion and dismissed

the case with prejudice. (ECF No. 18-3.) The state court thus resolved an issue essential to the

judgment that was actually litigated and resulted in a valid final judgment. In addition, there was

an identity of parties. Finally, Meyer had a full and fair opportunity to litigate the issue.

       Meyer appears to dispute only the last requirement—that he was not given a full and fair

opportunity to litigate the issue due to COVID-19 restrictions. He argues that “[t]here was not a

single hearing or other action involving the State of Michigan, and the Allegan Court refused to

conduct a hearing to recuse Judge Kengis prior to Summary Judgment.” (ECF No. 27-1 at

PageID.380.) Regardless, Meyer does not argue that he was not afforded an opportunity to respond

to the County’s motion, nor does he assert that he was prevented from appealing the judgment to

the Michigan Court of Appeals if he believed that a basis for reversal existed.

       Accordingly, Meyer’s claim against the County should be dismissed.6

                                          III. Conclusion

       For the foregoing reasons, I recommend that the Court grant the State Defendants’

motion to dismiss (ECF No. 22) and the County Defendants’ motion to dismiss (ECF No. 17),

deny ECF Nos. 6 and 15 as moot, and dismiss Meyer’s action with prejudice.


Dated: March 17, 2021                                           /s/ Sally J. Berens
                                                               SALLY J. BERENS
                                                               U.S. Magistrate Judge




6
  Even if collateral estoppel did not bar Meyer’s claim against the County, he nonetheless fails to
state a claim against the County under 42 U.S.C. § 1983 because he does not allege that the
County’s policy, practice, or custom caused the alleged constitutional violations. See Nouri v.
County of Oakland, 615 F. App’x 291, 300 (6th Cir. 2015) (“We can quickly affirm dismissal . . .
since Nouri’s first amended complaint fails to allege any facts supporting a policy or custom of
constitutional violations by Hazel Park.”).
                                                13
Case 1:20-cv-00989-RJJ-SJB ECF No. 30, PageID.428 Filed 03/17/21 Page 14 of 14




                                            NOTICE

         OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to

file objections within the specified time waives the right to appeal the District Court’s order.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.

1981).




                                                14
